DETAILED ACTION
	This is a second office action for US Application 17/296,251 for a Multi-Functional Cradle.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Species I in the reply filed on 18 April 2022 is acknowledged.  Applicant has indicated that the elected species reads on claims 23-34.  However, claim 34 does not appear to be directed towards the elected species, as the bottom plate and angle support are not coupled to an upper plate in the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the plurality of fixing grooves" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the left and right sides of the upper plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the vertical direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the elastic restoring force" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the left and right sides of the top plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the vertical height" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the clip hook" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the item" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the upper part of the upper plate" in line 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 ends with a comma. The claim should end with a period.

Claim 33 recites the limitation "the item" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,955,576 to Moberg.  Moberg discloses a multi-functional cradle comprising a top plate (52) that supports an item to be placed on one side.  There is a bracket (80) provided on one surface of the top plate to support a lower portion of the item.  There is a fixing device coupled to the bracket and including a fixing protrusion (88 or 88A) for adjusting the height of the bracket by being caught in a fixing groove (between 78, 79) formed on the top plate.
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,651,525 to Yang.  Yang discloses a multi-functional cradle including a top plate (2) that supports an item to be placed on one side.  There is a bracket (3) provided on one surface of the top plate to support a lower portion of the item, a bottom plate (1), and an angle support (15) for supporting between the bottom plate and the top plate.  The bottom plate and the angle support are each coupled to the rear surface of the upper plate at intervals by individual hinges (at 12 and 11, 13, 21, respectively), and can be independently rotated.  There is an angle fixing bump (14) formed on the bottom plate, and the top plate is fixed to have a certain angle while the angle support is caught on the angle fixing bump.

Allowable Subject Matter
Claims 24-28 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5855329 to Pagano
US 3991967 to Sack
US 5042771 to Demarest, Jr.
US 6971622 to Ziegler
US 5607135 to Yamada
US 10098452 to Ko
The above prior art discloses various supporting stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632